department of the treasury internal_revenue_service washington d tax_exempt_and_government_entities_division oct - set ep pat uniform issue list anak wae kkk week legend taxpayer a taxpayer b amount c plan x ira y dear kak wkk kkk kak t this is in response to your undated letter whigh we received on date in which you request a supplemented by faxed information dated jung waiver of the 60-day rollover requirement con ained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was an active_participant in plan kx taxpayer b is taxpayer a's surviving_spouse and prior to the date on whith he waived his right to receive a survivor benefit was the designated beneficidty of taxpayer a’s account in plan on x taxpayer a’s pension commencement_date was february february taxpayer a executed an elgction authorization form with respect to plan x pursuant to which she chos of her account balance with plan x to be rolled over into ira y at that time taxpayer b provided written consent to the distribution of amount c from plan x to receive a jump sum distribution eae and waved his rights to a joint and survivor amnuity under plan x plan x is a qualified_plan as defined in sec_401 of t ‘the 60-day rollover period on february ee prior to the expiration prescribed in sec_402 of the code taxpayer a died taxpayer a had not set up ira y at that time taxpayer a wa as of her date of death code on march ie taxpayer b received a chek dated march a for amount c addressed to ira y for the benefit df taxpayer a upon receiving a will promptly deposit amount c waiver of the 60-day rollover rule taxpayer b into an ira set up and maintained in taxpayer a’s name based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to th the failure to waive such requirement would béagainst equity or good conscience under the provisions of sec_402 of the code ‘distribution of amount c because sec_402 c sets down the rules governing rollovers of eligible rollover distributions into eligible retirement plans’ sec_402 of the code defines eligible_rollover_distribution such that said term includes a single sum distribution made to a year old qualified_plan participant sec_402 of the code provides in retirement_plan includes an individual retirempnt account described in sec_408 of the code or an individual_retirement_annuity described in sec_408 of the code felevant part that an eligible in general sec_402 provides that except as provided in to any transfer of a distribution subparagraph b paragraph shall not apply which the distributee received the made after the day following the day on property distributed subparagraph b provides that the secretary may waive the 60-day requirement under subparagraph where the failure to waive such requirement would be against equity or good tonscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only eligible rollover distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 janupry provides that in determining whether to grant a waiver of the 40-day rollover requirement pursuant to sec_402 or sec_408 d i the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollpver due to death disability hospitalization incarceration restrictions impo error the use of the amount distributed fo by check whether the check was cashed an distribution occurred xample in the case of payment the time elapsed since the onstrates that taxpayer a had account balance and that the the information presented by taxpayer b de requested a lump sum distribution of her plan march i check was made payable to ira y for the benefit of taxpayer a dated march j payable to taxpayer a did not timely roll over the check taxpayer a’s ira y or execute the documents to create ira y because of her death on february ee taxpayer b did npt receive the distribution check until march therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect tq the distribution of amount c from plan x taxpayer b as surviving_spouse and jepresentatve of taxpayer a is granted a period of days from the issuance of this ruling letter to complete the rollover of an amount not to exceed amount cinto an ira in taxpayer a’s name provided all other requirements of sec_402 of the code except the day requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code made applicable to iras under sec_408 of the code the service notes that the ira into which ampunt c will be rolled over will not defined in code sec_401 have a designated_beneficiary as that term is period with respect to the rollover thus the code sec_401 distribution ira referenced above is that applicable to an individual who died prior to having attained her required_beginning_date without thereof faving designated a beneficiary no opinion is expressed as to the tax treatme no the transaction described herein under the provisions of any other section which may be applicable thereto of either the code or regulations this letter is directed only to the taxpayer whq requested it sec_61 k of the code provides that it may not be used or ited as precedent - ' f you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely yours fanon se anager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
